Citation Nr: 1131185	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1966 to March 1968.  The Veteran's decorations for his service include a Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claim was subsequently transferred to the RO in St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2007.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in October 2007, at which time the Board reopened the claim on appeal and remanded it for additional development.  The case was returned to the Board for further appellate action in March 2009, at which time the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court granted a joint motion of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the joint motion.  The case was most recently before the Board in December 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

A low back disability is etiologically related to the Veteran's active service.



CONCLUSION OF LAW

A low back disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

A review of the Veteran's service treatment records (STRs) shows that in April 1966 the Veteran was seen for complaints of back pain.  X-rays taken of his spine at that time were negative and the impression noted by the examiner was low back pain.  Further review of the STRs shows that in July 1967 the Veteran was involved in a helicopter accident.  The Veteran was noted to have sustained a left knee disability at that time, for which he is already service-connected.  

The Veteran has claimed that in addition to the service-connected left knee injury sustained in the July 1967 helicopter accident, he also sustained a lower back injury at the same time.  The Veteran has reported that when he fell from the helicopter he twisted his back and that he has experienced pain in his lower back ever since that time.  While there is no record of treatment for his back after the helicopter crash during service, the Veteran is competent to report when his symptoms began and that they have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Additionally, in the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease of injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

The Board finds that the Veteran is presumed to have sustained a low back injury in the July 1967 helicopter crash.  In this regard, there is sufficient evidence of record documenting the fact that the Veteran was involved in a helicopter crash in service.  Additionally, the lower back injury described by the Veteran is consistent with the circumstances, conditions, and hardships of his service and the event as he described it.

The Board notes that the Veteran has reported that he went to the RO regarding his back condition immediately after his separation from active service, but that they sent him to private physicians.  He also reported that because of other physical and mental conditions that overshadowed his back problem, he did not actually receive treatment for his back until 6 years after his separation from active service.  However, the Veteran stated numerous times that he has continuous back pain since the helicopter incident in service, and that this condition has increased in severity over the years.

As for post-service medical records, a March 1975 statement from Dr. I.L. stated that he treated the Veteran in January 1974 for chronic sprain and strain of the dorsolumbar spine.  Another March 1975 statement from Dr. J.R. indicated that he treated the Veteran from July 1974 to January 1975 for intercostal neuritis and sciatica.  Also in March 1975, Dr. N.L. wrote that he treated the Veteran in October and December 1974, at which time the Veteran reported that his back pain was associated with an injury in active service.  Dr. N.L. diagnosed the Veteran with old osteochondrosis of the thoracic spine, spondylolisthesis with osteoarthritic changes at L5-S1, and postural deformity.

The Veteran has also reported that while he sustained an additional injury to his back in July 1999, the injury only served to worsen his pre-existing back pain.  Private medical records indicate that in July 1999, the Veteran fell over a freight elevator.  A report of the incident from the East Shore Neurological Associates notes and impression of status post trauma secondary to a fall which produced severe, persistent pain in the sacrum, buttocks and groin as well as posterior and anterior thighs bilaterally, right worse than left.  The report also noted that the possibility of an L5 radiculopathy should be considered.  An MRI of the lumbar spine from Lakeville Magnetic from July 1999 revealed an impression of mild levoscoliosis of the lumbar spine, straightened lumbar lordosis, diffuse disc dislocation with degeneration of the L5-S1 disc and bilateral L2-3 through L5-S1 facet joint degeneration.  Subsequent reports from North Shore Pain service indicate that the Veteran had low back pain with radicular symptoms consistent with degenerative disc disease and that he was receiving epidural steroid injections to treat the pain.

A Mercy Medical Center surgery report from July 2003 revealed that the Veteran underwent laminectomy surgery.  His diagnosis at the time was degenerative joint disease L4-L5, L5-S1, lumbar radiculopathy, stenosis L4-5, and a herniated nucleus polposus L2-3.  A post-surgery follow-up report from January 2004 notes a diagnosis of lumbar stenosis and lumbar radiculopathy.

In December 2004, the Veteran was afforded a VA examination.  At that time, the Veteran complained of low back pain, sharp in nature with flare-ups once a week.  He was diagnosed with chronic low back pain syndrome with lumbar fusion.  No opinion regarding the etiology of the Veteran's low back disability was provided at that time.

In September 2008, the Veteran was afforded another VA examination of his spine.  The examiner reported that he had completed a thorough review of the Veteran's claims files and after completing a thorough physical examination, the examiner diagnosed the Veteran with degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that the Veteran's current DJD and DDD of the lumbar spine was not caused by or the result of his active service.  The examiner based his opinion on the fact that there was no documentation of a back injury in service, the fact that the Veteran injured his back after service, and the fact that the Veteran had been able to work as a plumbing contractor for 20 years after his separation from active service.  The Board notes that this opinion is inconsistent with the evidence of record indicating that the Veteran was involved in a helicopter crash during active service and the evidence that immediately following his July 1999 back injury, the Veteran was already found to have degenerative problems with his back indicating an older injury. 

In August 2010, the Veteran was afforded another VA examination as directed by the Board in the April 2010 remand.  At that time, the examiner continued the diagnoses of DDD and DJD of the lumbar spine.  With regard to whether the Veteran's low back disability was caused by service, the examiner opined that it was not because there was no documentation of a back injury in service.  The Board again notes that this opinion is inconsistent with the evidence of record indicating that the Veteran was involved in a helicopter crash during active service.  Additionally, the April 2010 remand directed that the Veteran's VA examination be conducted by a physician.  A review of the August 2010 examination report shows that the examination was conducted by an advanced registered nurse practitioner and not an actual physician as directed.

In December 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had low back pain that had its onset in 1967 and that had become progressively worse over the years.  X-rays taken of the Veteran's spine in June 2010 were noted in the examination report to reveal lower lumbar metallic fusion involving L4, L5, and S1 as well as apopseal degenerative arthrosis.  The examiner diagnosed lumbar spine disability, status post fusion of L4, L5, and SI.  The examiner opined that it was at least as likely as not that the Veteran's lumbar spine disability was caused by active service.  In this regard, the examiner noted that the Veteran complained of back pain for 2.5 months while in active service, and treatment notes from 1975, 1999, and 2003 (fusion procedure), show a chronic low back disability since that time.

Also of record are VA Medical Center treatment notes from 2003 to 2011, which show that the Veteran periodically seeks treatment for low back pain at the VA Medical Center.  In March 2004, the Veteran stated that he had a history of back problems from the helicopter crash in the war and that he has had back problems ever since that time that until recently, had not affected his quality of life.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the September 2008 and August 2010 VA examiners' opinions are inadequate to serve as the basis of a denial of entitlement to service connection.  In this regard, the Board notes that the Veteran has been found competent to report his symptoms and the Board has found his report of a back injury during the July 1967 helicopter crash to be credible.  The Board has also conceded that the injury happened as the Veteran reported; however, the examiners did not take the Veteran's subjective account of the accident into consideration when forming their negative opinions.  Additionally, neither examiner considered the Veteran's subjective complaints that he has experienced low back pain since his active service.  Therefore, the September 2008 and August 2010 VA examiners' opinions are not absolute conclusions, but merely opinions to be weighed with all the other probative evidence of record.  Additionally, the December 2010 VA examiner competently linked the Veteran's current low back disability to his active service on the basis that there was evidence of a chronic problem since active service.  

In sum, the Veteran has been found to have experienced a back injury in active service, he has reported that he has experienced low back pain since his active service, there are medical records on file indicating that the Veteran has received treatment for a low back disability since at least 1974, and the December 2010 VA examiner has competently linked the Veteran's current low back disability to his active service.

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a low back disability is warranted.


ORDER

Entitlement to service connection for a low back disability is granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


